{¶ 51} I respectfully dissent from the majority opinion. For me, the issue is whether Peters was involuntarily separated from her employment with Continental Airlines. I believe she was. The collective bargaining agreement ("CBA")7 is a characterization of the status of her employment, not her eligibility for unemployment compensation. If it concerned her eligibility for unemployment compensation, it should have been bargained for and made a part of the CBA.
 {¶ 52} Other cases have in fact concluded that an employee was eligible for unemployment compensation irrespective of the terms of the CBA. See Youghiogheny  Ohio CoalCo. v. Oszust (1986), 23 Ohio St.3d 39, 23 OBR 57,491 N.E.2d 298; Dudley v. Morris (1966), 6 Ohio App.2d 187,217 N.E.2d 226; Euclid v. Ohio Bur. of Emp. Servs. (Apr. 2, 1992), Cuyahoga App. No. 60304, 1992 WL 67095. *Page 324 
 {¶ 53} Accordingly, the majority opinion's reliance on the Franklin County Common Pleas Court case ofLeach v. Columbus Plastics Prods., Inc.,8 is misplaced. This case was decided 43 years ago in a different time; it has not been cited by any other case.
 {¶ 54} Additionally, the medical field as it applies to pregnancies has evolved since then. InLeach, the court held that the pregnant woman was not suitable for work. Today, a woman 27 weeks pregnant, roughly six months pregnant, works well beyond this date. In fact, Peters's doctor found no reason she could not continue to work. Therefore, she was capable of working. In finding that the employee was not suitable for work, the Leach case depended on former R.C. 4141.29(A)(4), which held that pregnant women eight weeks prior to and after birth were not suitable for employment. This section no longer exists under R.C. 4141.29.
 {¶ 55} Moreover, the CBA in the Leach
case set the date for mandatory leave based on the woman's and fetus's health. Continental has stated similar reasons for the mandatory leave in its CBA. However, in Internatl. Union,United Auto. Workers v. Johnson Controls (1991),499 U.S. 187, 211, 111 S.Ct. 1196, 113 L.Ed.2d 158, the United States Supreme Court has held that women cannot be denied jobs based on maternal and fetal well-being policies. Therefore, it could be argued that this provision in the CBA is unconstitutional.
 {¶ 56} Nevertheless, the ultimate conclusion for me is that Peters is eligible for unemployment benefits; she is, after all, involuntarily separated from her employment. I would have reversed the trial court's decision.
7 One could argue that the CBA is unconstitutional. Title VII of the Civil Rights Act of 1964, Section 2000e et seq., Title 42, U.S. Code, was modified in 1978 to prohibit discrimination based on pregnancy. Therefore, terms and conditions of employment cannot be based on pregnancy. Equally, it is illegal to create terms of employment based on race or sex. A job could be limited based on pregnancy when safety is the motivation; no evidence exists that Peters's continued employment would affect her fetus. In fact, her doctor certified she was not limited by her pregnancy. The right not to be discriminated against cannot be bargained away in a CBA.Laffey v. Northwest Airlines, Inc. (C.A.D.C.1976), 567 F.2d 429, 447.
8 (C.P.1963), 92 Ohio Law Abs. 212, 28 O.O.2d 125, 194 N.E.2d 469.